United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1849
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Lorenzo Smith,                           *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 27, 2007
                                 Filed: July 9, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Lorenzo Smith (Smith) appeals the 87-month prison sentence the district court1
imposed after Smith pleaded guilty to conspiring to distribute a mixture or substance
containing more than 100 kilograms of a detectable amount of marijuana. For
reversal, he argues that his sentence at the top of his Guidelines range was
unreasonable in light of mitigating factors, and that the standard used by the district
court in applying a 2-level weapon enhancement under the Guidelines was
unconstitutional.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
        Upon careful review of the record, we conclude the district court did not abuse
its discretion in sentencing Smith to 87 months in prison. See United States v. Haack,
403 F.3d 997, 1003 (8th Cir.) (standard of review), cert. denied, 126 S. Ct. 276 (2005).
We afford a presumption of reasonableness to the district court’s sentence, which was
within the advisory Sentencing Guidelines range. See Rita v. United States, No. 06-
5754, 2007 WL 1772146, at *6-9 (U.S. June 21, 2007) (affirming the application of
a presumption of reasonableness by a court of appeals to a district court’s sentence
that reflects a proper application of the Sentencing Guidelines); United States v.
Mickelson, 433 F.3d 1050, 1056 (8th Cir. 2006) (concluding sentences within the
applicable Guidelines range are presumptively reasonable). The district court
appropriately considered the 18 U.S.C. § 3553(a) factors, weighing any mitigating
factors against the seriousness of Smith’s offense and his criminal history. See
Mickelson, 433 F.3d at 1056 (deciding a sentence at the top of the Guidelines range
is not unreasonable where the district court considered the offense to be very serious
and discounted the importance of defendant’s mitigating factors).

       Regarding the 2-level weapon enhancement, we further conclude the district
court did not clearly err in finding a connection between the guns and the offense was
not improbable. See United States v. Rodriguez, 484 F.3d 1006, 1016-17 (8th Cir.
2007) (“Section 2D1.1(b)(1) of the Sentencing Guidelines authorizes a two-level
enhancement if the defendant possessed a dangerous weapon, including a firearm, in
connection with a drug offense ‘unless it is clearly improbable that the weapon was
connected with the offense.’” (quoting U.S.S.G. § 2D1.1 cmt. n.3)); United States v.
Lopez, 416 F.3d 713, 715 (8th Cir. 2005) (standard of review); United States v. Payne,
81 F.3d 759, 763 (8th Cir. 1996) (finding a connection between guns and the offense
is shown where weapons are found in same location where drugs or drug
paraphernalia are stored or where part of conspiracy takes place); United States v.
Betz, 82 F.3d 205, 210-11 (8th Cir. 1996) (upholding an enhancement where firearms
were not found in the same shed as marijuana, but were elsewhere on defendant’s
property). Smith’s challenge to the constitutionality of the weapon enhancement

                                          -2-
standard is foreclosed because he did not raise the issue in the district court. See
Payne, 81 F.3d at 764 (holding a due process challenge to the “unless clearly
improbable” standard used for weapon enhancement was not properly before the
appellate court where the argument was not made in the district court).

      Therefore, we affirm.
                      ______________________________




                                        -3-